
	
		III
		109th CONGRESS
		2d Session
		S. RES. 593
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Allen (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Children and Families Day to encourage the adults of the United States to
		  support and listen to children and to help children throughout the United
		  States achieve their hopes and dreams.
	
	
		Whereas the citizens of the United States celebrate
			 National Children and Families Day on the fourth Saturday of June;
		Whereas research has shown that spending time together as
			 a family is critical to raising strong and resilient children;
		Whereas strong and healthy families assist in the
			 development of children;
		Whereas strong and healthy families improve the quality of
			 life of children;
		Whereas it is essential for the adults of the United
			 States to celebrate and reflect upon—
			(1)the important
			 role that all families play in the lives of children; and
			(2)the positive
			 effect that strong and healthy children will have on the future of the United
			 States; and
			Whereas the greatest natural resource of the United States
			 is the children of the Nation: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Children and Families Day; and
			(2)encourages the
			 adults of the United States—
				(A)to support, listen
			 to, and encourage children throughout the United States;
				(B)to reflect upon the
			 important role that all families play in the lives of children; and
				(C)to recognize that
			 strong and healthy families—
					(i)assist in the
			 development of children; and
					(ii)improve the
			 quality of life of children.
					
